                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


WANDA I. MEDINA-DELGADO                      )
    Plaintiff,                               )
                                             )
V.                                           )        Civil No. 3:19-cv-00582
                                             )        Judge Campbell/Frensley
DAL GLOBAL SERVICES, INC.                    )        Magistrate Frensley
     Defendant.                              )


                           REPORT AND RECOMMENDATION

       Pending before the Court is a Motion to Dismiss filed by Defendant, DAL Global Services,

Inc. (“DGS”)(Docket No. 8) and supporting memorandum of law (Docket No. 8-1). The pro se

Plaintiff has not responded to the motion. For the reasons set forth herein, the undersigned

recommends that the motion be GRANTED, and this matter be dismissed with prejudice.

                                        BACKGROUND

       This is an employment discrimination action. The Plaintiff alleges that her employment

was terminated after she sought to return to work following an injury. Docket No. 1. She contends

that her direct supervisor refused to let her return to work unless her doctor identified some form

of limitation. Id. She believes that she was subject to discrimination on the basis of her age. The

facts alleged might also support an inference of discrimination on the basis of disability or a

perceived disability under the Americans with Disabilities Act of 2008 (“ADA”). Id. She alleges

the discrimination took place in February 2018. Id.

       The Plaintiff attached to her Complaint a letter from the Equal Employment Opportunity

Commission (“EEOC”) indicating that she signed her charge of discrimination on April 10, 2019.

Id. at p. 8. The letter indicates that her last date of employment with DGS was March 19, 2018. Id.
The EEOC further stated that for her charge to have been timely she would have had to file the

charge no later than January 13, 2019. Id.

       The Defendant argues under Federal Rules of Civil Procedure 12(b)(6), Plaintiff’s

Complaint must be dismissed for failure to state a claim upon which relief can be granted. Docket

No. 8. They contend that under Title VII and the ADEA, an individual in Tennessee has 300

calendar days after the alleged discriminatory conduct to file her charge with the EEOC. Docket

No. 8-1, p. 3. Accepting the facts in the Complaint as true, that the alleged discriminatory acts

which support her claims occurred in February 2018 and that she was terminated on March 19,

2018, her charge to the EEOC on April 10, 2019 was untimely. Id. Because she failed to make a

timely charge, her claims are time barred and should be dismissed. Id.

                                             ANALYSIS

       A.      Legal Standard

       Fed. R. Civ. P. 12(b)(6) provides that a complaint may be dismissed if it fails to state a

claim upon which relief can be granted. The purpose of this rule is to permit a defendant to test

whether, as a matter of law, the plaintiff is entitled to relief even if everything alleged in the

complaint is true. Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993). A complaint should not be

dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no

set of facts in support of the complaint which would entitle the plaintiff to relief. Conley v. Gibson,

355 U.S. 41, 45-46 (1957). In order to preclude dismissal under Fed. R. Civ. P. 12(b)(6), a

complaint must contain either direct or inferential allegations which comprise all of the essential,

material elements necessary to sustain a claim for relief under some viable legal theory. Lewis v.

ACB Business Services, Inc., 135 F.3d 389, 406 (6th Cir. 1998).

       The Court is required to construe the complaint in the light most favorable to the plaintiff



                                                  2
and to accept all well-pleaded allegations of fact as being true. Collins v. Nagle, 892 F.2d 489,

493 (6th Cir. 1989). Despite the Court’s responsibility to liberally construe the complaint in the

plaintiff=s favor, Amore than bare assertions of legal conclusions is ordinarily required to satisfy

federal notice pleading requirements.@ Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434,

436 (6th Cir. 1988). Accordingly, the Court does not have to accept as true mere legal conclusions

and unwarranted inferences of fact. Morgan v. Church=s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987).

         Finally, while pro se complaints are to be construed liberally (Haines v. Kerner, 404 U.S.

519, 520 (1972)), that liberality does not allow a court to conjure up unpled facts. McFadden v.

Lucas, 713 F.2d 143, 147 n.4 (5th Cir. 1983); Slotnick v. Staviskey, 560 F.2d 31, 33 (1st Cir. 1977),

cert. denied, 434 U.S. 1077 (1978).

         B.     The Case at Bar

         Prior to filing an action in federal court, an individual alleging discrimination under Title

VII, the ADEA, or the ADA must file a charge of discrimination with the EEOC. 29 U. S. C. §

626; 42 U. S. C. § 2000e-5(e), Hoover v. Timken Co., 30 F. App’x 511, 513 (6th Cir. 2002). That

charge must be filed within 180 days after the alleged discriminatory conduct. Id. Some states,

such as Tennessee, have created state or local agencies to enforce the laws prohibiting

discrimination and, in those states, individuals are allowed 300 calendar days within which to file

a charge. Id. National Railroad Passenger Corp. v. Morgan, 536 U. S. 101, 109 (2002); Clemmons

v. Metro Government of Nashville, 664 F. Appx. 544, 546 (6th Cir. 2016). The limitations period

begins to run when an employer makes and communicates an adverse decision to an employee and

the employee is aware of or reasonably should be aware of the employer’s decision. Block v.

Meharry Medical College, 723 F. Appx. 273, 277 (6th Cir. 2018)(citations omitted).



                                                   3
        The undisputed record establishes the conduct Plaintiff contends is discriminatory occurred

in February 2018. Docket No. 1. It is further undisputed that Plaintiff’s employment with DGS

terminated on March 19, 2018. Id. Plaintiff filed her charge with the EEOC on April 10, 2019.

Docket No. 1, p. 8. The EEOC determined that Plaintiff’s charge was untimely. Id. The Plaintiff

has made no argument to support equitable tolling or other relief that might excuse the late filed

charge. As the EEOC notes, Plaintiff would have had to file her charge no later than January 13,

2019 for it to be effective. Id.

        Because Plaintiff failed to file her charge with the EEOC within 300 days of the complained

of activity, her EEOC charge was untimely and thus any claim she asserts under Title VII, the

ADEA and the ADA are time barred. For these reasons, the undersigned recommends that the

Defendant’s Motion to Dismiss (Docket No. 8) be GRANTED and that Plaintiff’s action be

dismissed with prejudice.

        Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                     JEFFERY S. FRENSLEY
                                                     U. S. Magistrate Judge




                                                 4
